Citation Nr: 0803075	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  00-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1999 rating decision, in which the RO 
declined to reopen the veteran's claim for service connection 
for a psychiatric disorder on the basis that new and material  
had not been received.e.  The veteran filed a notice of 
disagreement (NOD) in November 1999, and the RO issued a 
statement of the case (SOC) in December 1999.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2000.

In a May 2001 decision, the Board reopened the claim, but 
remanded the claim for service connection, on the merits, to 
the RO for additional evidentiary and procedural development, 
and de novo review.  In March and April 2003, the RO issued 
supplemental SOCs (SSOC) reflecting denial of the claim on 
the merits.

In October 2003, the Board denied the veteran's claim for 
service connection for a psychiatric disorder, to include 
schizophrenia and bipolar disorder.  The veteran, in turn, 
appealed the Board's denial  to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2006, the 
Court granted a joint motion filed by counsel for the 
Secretary of Veterans Affairs and for the appellant, vacating 
the  Board's decision and remanding the matter to the Board 
for further proceedings consistent with the joint motion.

In October 2006, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development of the evidence, to include arranging 
for psychiatric examination of the veteran to obtain a 
medical nexus opinion discussing the relationship, if any, 
between his psychiatric diagnoses and service.  After 
accomplishing further action, the RO denied the claim for 
service connection (as reflected in an April 2007 
supplemental SOC (SSOC) and returned the matter to the Board.

In November 2007, the veteran testified during a hearing 
before the undersigned Veterans' Law Judge (VLJ) in 
Washington, DC; a transcript of that hearing is of record.

For the reasons expressed below, the claim on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
his November 2007 hearing, the veteran claimed entitlement to 
service connection for a gastrointestinal disorder and 
expressed his desire to reopen his claim for service 
connection for a low back disability.  As these matters have 
not been adjudicated by the RO, they are not properly before 
the Board; hence,  they are referred to the RO for 
appropriate action.


REMAND
During the  November 2007 Board hearing,  the veteran 
reported that he had been awarded disability benefits from 
the Social Security Administration (SSA) in 1975, and 
indicated that the SSA records were relevant to the matter on 
appeal.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records and their potential 
relevance, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2007) with respect to requesting 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
while the matter is on remand, the RO should also give the 
appellant another opportunity to present pertinent 
information and/or evidence, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2006) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  The RO should request that the 
appellant furnish all pertinent evidence in his possession, 
as well as ensure that its decision meets the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards the five elements of a claim for 
service connection-particularly disability ratings and 
effective dates, as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for further examination 
and/or medical opinion, if appropriate) prior to adjudicating 
the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA a copy 
of its decision pertaining to the veteran, 
as well as copies of all medical records 
underlying such decision.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the appellant 
and his attorney a letter requesting that 
the appellant provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to either or both claims on appeal.  The 
letter should include a summary of the 
pertinent evidence currently of record, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim on appeal.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above)-particularly, as regards 
assignment of disability ratings and 
effective dates, as appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for further examination 
and/or medical opinion, if appropriate), 
the RO should adjudicate the claim for 
service connection for a psychiatric 
disorder, to include schizophrenia and 
bipolar disorder, on the merits.  The RO 
should consider the claim in light of all 
pertinent evidence and legal authority.

5.  If the claim on appeal remains denied, 
the RO must furnish to the veteran and his 
attorney an appropriate SSOC that includes 
clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

